Case 1:18-cv-02948-PAB-NRN Document 61 Filed 10/24/19 USDC Colorado Page 1 of 10




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

   Civils Action No. 18-cv-2948-PAB-NRN

   JEFFREY T. MAEHR,

   Plaintiff,

   v.

   UNITED STATES Department of State, including Secretary of State Mike Pompeo, in his
   official capacity,

   Defendants.



    MAEHR’S RESPONSE TO THE GOVERNMENT’S PARTIAL OBJECTION TO
    MAGISTRATE JUDGE NEUREITER’S RECOMMENDATION REGARDING
                    MOTION TO DISMISS [ECF 58]


            Plaintiff Jeffrey T. Maehr responds to the Government’s partial objection [ECF

   58] to the portion of Magistrate Judge Neureiter’s recommendation [ECF 55]

   determining that the Court has jurisdiction to entertain this action against the State

   Department.

                            I.       SUMMARY OF RESPONSE

            While Mr. Maehr does not concede that he owes a seriously delinquent tax debt,

   this action assumes arguendo that he does, and maintains that the Government still

   may not revoke his passport and thereby take away his established constitutional right

   to travel internationally just because he owes an ostensible debt. Mr. Maehr therefore

   seeks an order directing the State Department (and if necessary Secretary of State Mike

   Pompeo) to reinstate his passport.



   70928154.1
Case 1:18-cv-02948-PAB-NRN Document 61 Filed 10/24/19 USDC Colorado Page 2 of 10




            The Government seeks to lead Mr. Maehr and the Court down a garden path it

   blazes with inapposite sovereign immunity arguments. According to the Government,

   the FAST Act expressly permits suits against the Commissioner of Internal Revenue to

   challenge one’s certification as owing a seriously delinquent tax debt, so that kind of suit

   is the only suit this Court has jurisdiction to entertain. The specific relief Mr. Maehr

   seeks – a court order directing the State Department to reinstate his passport regardless

   of whether he owes a debt or not – is supposedly barred by sovereign immunity.

            We fought the Revolutionary War to rid ourselves of such notions of sovereign

   immunity. There may be prudential limits on actions for damages against the

   Government, but not where a claimant simply seeks injunctive relief to remedy a

   constitutional violation by a federal agency or officer. This Court has mandamus

   jurisdiction to entertain Mr. Maehr’s request that the Court order the State Department

   to reinstate his passport under 28 U.S.C. § 1361 (mandamus jurisdiction over federal

   officers, employees and agencies) and the long-established Larson / Dugan exception to

   sovereign immunity. See McQueary v. Laird, 449 F.2d 608, 610 (10th Cir. 1971)

   (applying Larson / Dugan exception to sovereign immunity, although denying the

   requested injunctive relief).

                                   II.       ARGUMENT

            The Government argues that Magistrate Judge Neureiter erred in determining

   that this Court has jurisdiction. See Recommendation pp. 8-9. According to the

   Government, the State Department (and Secretary of State Mike Pompeo) cannot be

   sued unless the Government deigns to allow a suit by waiving its sovereign immunity.

   The Government argues that the FAST Act contains such a waiver: 26 U.S.C. § 7345(e)

                                               -2-
   70928154.1
Case 1:18-cv-02948-PAB-NRN Document 61 Filed 10/24/19 USDC Colorado Page 3 of 10




   allows tax debtors who have been certified as owing seriously delinquent tax debts to

   sue the Commissioner of Internal Revenue over their certification – i.e. they can try to

   get off the list of tax debtors whose passports are revoked by paying their tax debt,

   working out a payment plan, or perhaps obtaining some kind of temporary exception for

   humanitarian reasons like bereavement travel; or they can file a lawsuit if they think

   they have been erroneously placed on the list. Similarly, the portion of the FAST Act’s

   passport revocation regime codified in the State Department’s Title 22 effectively tells

   tax debtors that if they disagree with the State Department’s revocation their passports,

   don’t blame the State Department – it was just doing what the passport revocation law

   requires. 22 U.S.C. § 2714a(e)(2). Rather, such taxpayers can (and per the Government

   can only) sue the IRS to get off the list of delinquent taxpayers. Id.

            The Government argues that these two provisions constitute the sole waiver of

   sovereign immunity in the FAST Act’s passport revocation regime, and as a result Mr.

   Maehr’s sole remedy is to sue the IRS to get off the list of seriously delinquent taxpayers.

   According to the Government, this Court lacks jurisdiction to consider the claim Mr.

   Maehr actually asserts: presuming arguendo that he owe a tax debt, substantive due

   process prevents the Government from depriving him of his constitutional right to travel

   internationally as a means of coercing him to pay that ostensible debt.

   A.       The Larson / Dugan exception applies.

            While Magistrate Judge Neureiter erred in his substantive recommendation to

   dismiss Mr. Maehr’s claim, the Magistrate Judge got the jurisdictional analysis correct.

   Recommendation [ECF 58] at 8-9. The current amended complaint invoked federal

   question jurisdiction under 28 U.S.C. § 1331. As explained in the briefing below the

                                               -3-
   70928154.1
Case 1:18-cv-02948-PAB-NRN Document 61 Filed 10/24/19 USDC Colorado Page 4 of 10




   Court also has jurisdiction under 28 U.S.C. §§ 2201 and 2202 (declaratory judgment and

   further relief);1 and 28 U.S.C. § 1361 which provides district courts with mandamus

   jurisdiction over federal officers, employees and agencies. This action is, at its core, a

   mandamus action: Mr. Maehr asks this Court to order the State Department (and if

   necessary Secretary of State Mike Pompeo) to reinstate his passport unless and until the

   Government proves ne exeat predicates as to him, which the Government has not

   suggested it can prove, and will not be able to.

            It is well established that in an action against a federal officer or agency, “the

   doctrine of sovereign immunity does not apply if (1) the actions of the officers are

   beyond their statutory authority; and [sic, should be “or”] (2) although acting within

   the scope of their authority, the powers exercised or the manner in which

   they are exercised are constitutionally void.” McQueary v. Laird, 449 F.2d 608,

   610 (10th Cir. 1971) (emphasis added) (applying Larson / Dugan exception to sovereign

   immunity, but declining to order the Secretary of Defense to stop storing chemical

   weapons at Rocky Mountain Arsenal), citing Larson v. Domestic and Foreign

   Commerce Corp., 337 U.S. 682, 701-02 (1949) (establishing exception to sovereign

   immunity doctrine for lawsuits against federal officers based on actions that are

   constitutionally void) and Dugan v. Rank, 372 U.S. 609, 621-22 (1963) (where federal

   officer’s exercise of powers is “constitutionally void,” “the officer’s action can be made

   the basis of a suit for specific relief against the officer as an individual”).


            1
           Section 2201 exempts tax questions from declaratory relief, but this action does
   not ask the Court to determine any tax questions.



                                                  -4-
   70928154.1
Case 1:18-cv-02948-PAB-NRN Document 61 Filed 10/24/19 USDC Colorado Page 5 of 10




            The Larson / Dugan exception to sovereign immunity is well established. In

   addition to the McQueary case applying it in the Tenth Circuit, other circuits routinely

   apply it to entertain actions against federal agencies and officers to enjoin deprivation of

   constitutional rights and authorize injunctive relief for constitutional violations. See,

   e.g., Charles F. Abernathy, Sovereign Immunity in a Constitutional Government: The

   Federal Employment Discrimination Cases, 10 Harv. C.R.-C.L. L. Rev. 322, 335 n. 78

   (1975) (collecting cases applying Larson / Dugan exception to permit employment

   discrimination lawsuits against federal officers and agencies).

            In fact, one of the cases cited by the Government for the proposition that the right

   of international travel is not grounded in the Constitution’s Privileges and Immunities

   Clauses correctly applied the Larson / Dugan exception to confirm jurisdiction. See

   Pollack v. Duff, 793 F.3d 34, 38 (D.C. Cir. 2015).2 There, Malla Pollack, a young lawyer

   from Kentucky, applied for a job with Administrative Office of U.S. Courts in

   Washington D.C. The Office rejected her application because she didn’t meet the

   requirement that applicants either live in Washington D.C. or have a prior position with

   the Office. Id. at 37. Pollack sued the Office claiming that its residency requirement

   violated her constitutional right to travel. Id. at 37-38. While the D.C. Circuit ultimately

   upheld the dismissal of her claim on the merits, it noted that the district court had


            2
           As Mr. Maehr has acknowledged, the right of international travel is indeed not
   grounded in the Privileges and Immunities Clauses, but in the Fifth Amendment. Kent
   v. Dulles, 357 U.S. 116, 125 (1958). Mr. Maehr corrected that misstatement in the
   underlying dismissal briefing at oral argument before Magistrate Judge Neureiter, and
   again in his objections to the Magistrate Judge’s recommendation dismiss. ECF 59 at
   14.



                                                 -5-
   70928154.1
Case 1:18-cv-02948-PAB-NRN Document 61 Filed 10/24/19 USDC Colorado Page 6 of 10




   initially dismissed Pollack’s complaint for lack of jurisdiction, and that the D.C. Circuit

   had previously reversed this error because the Larsen / Dugan exception to sovereign

   immunity applied. Id. at 38.3

            Mr. Maehr’s position in this action is that the State Department’s act of revoking

   his passport, while statutorily authorized by the FAST Act, was constitutionally void –

   basic principles of substantive process prohibit the federal government from revoking

   constitutional rights to coerce payment of a debt. United States v. Shaheen, 445 F.2d 6,

   10-11 (7th Cir. 1971) (rejecting Government’s request for a writ of ne exeat to prevent tax

   debtor from traveling internationally because Government had not established that the

   debtor was secreting assets abroad; merely owing a tax debt is an insufficient basis for

   suspending a constitutional right). Mr. Maehr does not seek damages (which would

   trigger a Bivens analysis and also qualified immunity considerations), but only equitable

   relief: he wants this Court to order the State Department, and if necessary the Secretary

   of State, to reinstate his passport. This is precisely the sort of injunctive relief that falls

   within the Larson / Dugan exception to sovereign immunity.

            The Government’s erroneous jurisdictional argument touts the procedural due


            3
            Pollack is inapposite on the merits for the same reason that Califano v.
   Aznavorian, 439 U.S. 170 (1978) is inapposite: the job’s residency requirement posed no
   direct restraint on the right to travel. Nobody was preventing Ms. Pollack from traveling
   wherever she wanted to. That is what makes Aznavorian’s language suggesting (but not
   holding) that the right of international travel is of lower status than the right of
   interstate travel dicta. And that is why the Supreme Court’s repetition of this dictum in
   a proper right to travel case, Haig v. Agee, 453 U.S. 280, 307 (1981), is not a sound basis
   for disregarding the Supreme Court’s prior holdings that the right of international travel
   is indeed a fundamental right for substantive due process purposes. E.g. Kent v. Dulles,
   357 U.S. 116, 125 (1958).



                                                 -6-
   70928154.1
Case 1:18-cv-02948-PAB-NRN Document 61 Filed 10/24/19 USDC Colorado Page 7 of 10




   process provisions of 26 U.S.C. § 7345(e) that allow tax debtors to challenge their

   certification as seriously delinquent tax debtors. That is certainly an improvement over

   the Government’s prior passport revocation regime for child support debts, 42 U.S.C. §

   652(k), which faced procedural due process challenges because it lacked any mechanism

   for allowing parents to challenge their placement on the list of deadbeat parents whose

   passports were revoked. But Mr. Maehr’s claim in this action (without prejudice to his

   other actions) is not to challenge the process that placed him on the list of seriously

   delinquent tax debtors. This action argues that even if he owes what the Government

   says he does, the Government still may not deprive him of his constitutional right to

   international travel as a means of coercing payment. This is a substantive due process

   challenge – not a procedural challenge that might be resolved by following the garden

   path the Government suggests he take.

   B.       The mandamus remedy sought here is limited and appropriate.

            The Government next argues that mandamus is an extraordinary remedy that

   may only be invoked as a last resort, and may not intrude on the State Department’s

   executive discretion.

            These arguments are misplaced. Mandamus is appropriate here because there is

   no other way for Mr. Maehr to vindicate his constitutional right to travel internationally

   regardless of his status as an ostensible tax debtor. The Government’s alternative

   avenue for relief is its suggestion that Mr. Maehr use the procedural mechanisms of 26

   U.S.C. § 7345(e) to, e.g., work out a payment plan that would persuade the IRS to take

   him of the list of seriously delinquent tax debtors, and allow the State Department to

   reinstate his passport. That is not what Mr. Maehr seeks through this action. He is

                                               -7-
   70928154.1
Case 1:18-cv-02948-PAB-NRN Document 61 Filed 10/24/19 USDC Colorado Page 8 of 10




   entitled to have his passport reinstated regardless of his tax debt status.

            The discretionary concerns the Government raises are similarly not implicated by

   this action. If the State Department had revoked Mr. Maehr’s passport because it

   believed he posed a threat to national security, that would be the sort of exercise of

   executive discretion that courts might be wary of interfering with through their

   mandamus powers. See Agee, 453 U.S.at 283 (affirming revocation of ex-CIA agent

   Philip Agee’s passport because he planned to expose undercover agents in his travels).

   The same concerns might apply if foreign policy were at issue – e.g. if Mr. Maehr

   intended to travel to North Korea and the only way to stop him was to revoke his

   passport. See Zemel v. Rusk, 381 U.S. 1, 15-16 (1965) (affirming passport limitation

   preventing Louis Zemel from traveling to Cuba during the Cold War embargo). But the

   State Department did not exercise any executive discretion in following 22 U.S.C.

   § 2714a(e)(2) – it simply revoked the passports of Mr. Maehr and everyone else on the

   IRS’s tax debtor list because they owed the Government money, as the statute directs.

            More importantly (and dispositively), the remedy that Mr. Maehr seeks does not

   interfere with the State Department’s executive discretion because the State Department

   has no discretion to violate the Constitution. If, as Mr. Maehr contends, the FAST Act

   passport revocation regime is unconstitutional as applied to him, then the State

   Department must reinstate his passport. If the Government has some other, good

   reason for revoking his passport (i.e. not the constitutionally inadequate reason that he

   owes the Government money), the Government has not articulated it.

   C.       The Court can amend the caption if necessary.

            As explained below and acknowledged by the Magistrate Judge, if it is for some

                                               -8-
   70928154.1
Case 1:18-cv-02948-PAB-NRN Document 61 Filed 10/24/19 USDC Colorado Page 9 of 10




   reason necessary to amend the caption to list the United States as a defendant or the

   defendant, Mr. Maehr does not object – so long as it does not impact the relief he seeks

   in this action, which is not to work out a payment plan with the IRS, but to get his

   passport reinstated.

                                  III.       CONCLUSION

            This action is properly framed and captioned. It is an action against the State

   Department and Secretary of State Mike Pompeo in his official capacity, asking for relief

   in the nature of mandamus: reinstatement of Mr. Maehr’s passport. This requested

   mandamus relief is warranted by the unconstitutionality of the FAST Act’s passport

   revocation regime, codified at 26 U.S.C. § 7345 and 22 U.S.C. § 2714a(e)(2). The

   Government has responded to the challenge. This Court has jurisdiction to decide it

   under the Larson / Dugan exception to sovereign immunity. Should the Court

   determine that it is important for the caption to name the United States as a defendant,

   in addition to or in lieu of the Department of State and Secretary of State Pompeo, Mr.

   Maehr has no objection to the caption being so modified.

            This Court should adopt Magistrate Judge Neureiter’s correct jurisdictional

   analysis, but reject his merits analysis recommending that Mr. Maehr’s complaint be

   dismissed because the Government’s interest in collecting tax debts supposedly justifies

   revoking the tax debtors’ constitutional rights until they pay up.




                                                -9-
   70928154.1
Case 1:18-cv-02948-PAB-NRN Document 61 Filed 10/24/19 USDC Colorado Page 10 of 10




            Dated: October 24, 2019.

                                            Respectfully submitted,

                                             s/Bennett L. Cohen
                                             Sean R. Gallagher
                                             Bennett L. Cohen
                                             Megan E. Harry
                                             Polsinelli PC
                                             1401 Lawrence Street, Suite 2300
                                             Denver, CO 80202
                                             Telephone: (303) 572-9300
                                             Email: bcohen@polsinelli.com
                                             Attorneys for Mr. Maehr in no. 18-cv-2948

                                CERTIFICATE OF SERVICE

         I hereby certify that on this 24th day of October, 2019, I served a true and correct
   copy of the foregoing via CM/ECF, which will send electronic notification to all parties
   and their counsel, including:

            E. Carmen Ramirez
            United States Department of Justice, Tax Division

                                             s/ Bennett L. Cohen
                                             Bennett L. Cohen




                                              -10-
   70928154.1
